Citation Nr: 0740605	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
left knee with limitation of motion, currently rated as 10 
percent disabling based on limitation of extension for the 
appeal period from November 25, 2003, through April 4, 2007, 
and rated as 20 percent disabling based on limitation of 
extension for the appeal period beginning April 5, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claim in November 2006, and the case 
now returns for additional review.  The Board in its November 
2006 decision resolved the associated claim, then also on 
appeal, of entitlement to an increased evaluation for 
disability of the left knee, residual of a chip fracture of 
the patella (other than arthritis with pain and limitation of 
motion), rated 20 percent disabling.  Hence, only the 
arthritis portion of the veteran's left knee increased rating 
claims remains for Board review.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in August 2006.


FINDINGS OF FACT

1.  For the entire claim and appeal period beginning on 
November 25, 2003, the veteran's disability of the knee 
characterized by arthritis with limitation of motion was 
manifested by limitation of flexion equivalent to 45 degrees, 
with consideration of such additional factors as pain and 
pain on undertaking motion, fatigue, weakness, and 
incoordination.  


2.  For the period from November 25, 2003, through April 4, 
2007, the veteran's disability of the knee characterized by 
arthritis with limitation of motion was also manifested by 
limitation of extension to 10 degrees, with consideration of 
such additional factors as pain and pain on undertaking 
motion, fatigue, weakness, and incoordination.  

3.  For the period beginning on April 5, 2007, the veteran's 
disability of the knee characterized by arthritis with 
limitation of motion was also manifested by limitation of 
extension equivalent to 15 degrees, with consideration of 
such additional factors as pain and pain on undertaking 
motion, fatigue, weakness, and incoordination.  


CONCLUSIONS OF LAW

1.  For the entire period beginning on November 25, 2003, the 
criteria for an evaluation of 10 percent, but no more, based 
on arthritis with limitation of flexion, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2007).  

2.  For the period from November 25, 2003, through April 4, 
2007, the criteria for a rating above the 10 percent assigned 
for arthritis with limitation of extension are not met.   
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2007).  

3.  For the period beginning on April 5, 2007, the criteria 
for a rating above the 20 percent assigned for arthritis with 
limitation of extension are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In a December 2003 letter addressing issues here adjudicated, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claim.  This letter satisfied all four 
notice requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claim for increased 
evaluations for a left knee disorder.  See 38 C.F.R. Part 4.  
It also informed what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  Also by 
this letter, the veteran was requested to submit any evidence 
in his possession, in furtherance of his claim.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The veteran was afforded further VCAA letters in April 2005 
and November 2006, followed by issuance of a rating decision 
and SSOC in June 2007.  To whatever extent the initial VCAA 
letter may have failed to appropriately notify the veteran of 
elements of his claim and development assistance, this was 
remedied in these further VCAA letters and readjudication of 
his claim.  Mayfield, Prickett, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, Dingess-conforming notice was provided 
in the November 2006 VCAA letter.  Although the prior VCAA 
notice did not address the downstream issue of effective date 
as pertinent to the appellant's claim, such errors are 
harmless to the extent an increased evaluation is here 
denied.  With regard to the grant here of a separated 10 
percent evaluation for a left knee disorder based on 
limitation of flexion, the veteran will have opportunity to 
address and/or contest any effective date assigned in 
response to the RO decision effectuating the Board's 
decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
March 2003 letter and subsequent VCAA letters requested that 
the veteran advise of any VA and/or private medical sources 
of evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
no additional private medical sources.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by the VCAA letters, the appealed 
March 2004 rating action, a February 2005 SOC, and June 2007 
SSOC and RO decision, of records obtained in furtherance of 
his claim, and thus by implication of records not obtained.  
The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded official examinations 
addressing his claimed knee disabilities, in January 2004, 
May 2005, and April 2007, and the Board finds these 
examinations, taken together with the all the evidence of 
record, adequate for rating purposes.  The veteran and his 
representative were afforded appropriate opportunity to 
address the claims, and did so by written submissions, as 
well as by testimony before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in August 2006.  There 
is no indication that the veteran or his representative 
expressed a further desire to address his claim which has not 
been fulfilled.  

The Board is also satisfied that development requested in the 
November 2006 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  This included 
obtaining the April 2007 VA examination addressing the 
severity of the arthritis of the left knee and associated 
limitation of motion.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claims for Increased Evaluations for Left Knee Disorders
Based on Arthritis with Limitation of Motion

The Board notes at the outset that the issue of a rating for 
the left knee, other than based arthritis with limitation of 
motion, is not before the Board, having been resolved by the 
Board decision in November 2006, denying a higher rating than 
the 20 percent assigned for disability of the left knee as 
residuals of a chip fracture of the patella other than 
arthritis with pain and limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (rating for other disability of 
the knee, including based on subluxation or lateral 
instability).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in hearing testimony and 
as documented in written submissions as well as in reports of 
medical treatment and examination.  While such symptoms as 
pain and fatigability may be to some degree inherently 
subjective, the Board looks to the veteran's statements as 
supported by more objective indicia of disability, including 
observable limitations of functioning, test and x-ray 
findings, and conclusions of medical treatment professionals 
and examiners.  

Potentially applicable rating criteria for disability of the 
knee based on arthritis limiting motion are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0

38 C.F.R. § 4.71a, DC 5261 (2007)

Separate ratings are available based on limitation of flexion 
and extension of the same joint.  VAOPGCPREC 9-2004.  
Separate evaluations are also available for limitations based 
on arthritis in the knee, as well as for instability of the 
knee joint.  VAOPGCPREC 9-98.  As discussed herein, the Board 
is assigning separate ratings for limitations of flexion and 
extension due to arthritis in the left knee, in addition to 
the already assigned rating based upon instability in the 
knee.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5057, 5060, 5061.  

Over the appeal period, VA examinations were obtained to 
address the left knee in January 2004, May 2005, and April 
2007, with the latter two examinations obtained based upon 
inadequacy of the January 2004 examination, and the veteran's 
contention at his August 2006 hearing, of increased severity 
of his knee arthritis with associated greater limitation of 
motion of the knee.  

The January 2004 VA examiner did note the veteran's history 
of traumatic arthritis of the left knee, and his reported 
capacity to walk one block with use of a cane.  The examiner 
observed range of motion of the knee to 5 degrees extension 
and to 95 degrees flexion, with no laxity found.  The 
examiner also noted that there was a moderate reduction in 
endurance, as well as "clear evidence of some 
incoordination."  

The May 2005 examination findings were generally consistent 
with contemporaneous prior objective findings upon 
examination or treatment, and hence the Board believes that a 
rating for the period prior to April 5, 2007, is warranted 
based on the findings at that May 2005 examination.  These 
findings were somewhat more severe than those of January 
2004, and there is insufficient evidence that the January 
2004 VA examination was informed by a review of the medical 
record, or that the January 2004 VA examiner applied proper 
consideration of DeLuca factors including pain and pain on 
motion.  Hence, the Board deems the May 2005 examination 
findings to be more reliably informing of the veteran's level 
of disability for this period prior to April 5, 2007.

At the May 2005 examination, maximal range of motion of the 
knee was to 10 degrees extension, and to 85 degrees flexion.  
DeLuca factors were judged to be negative, with no additional 
loss of motion due to pain, fatigue, weakness, or 
incoordination.  That examiner assessed a moderate degree of 
instability and impairment with daily activities, as also 
supported by x-rays showing severe degenerative joint 
disease.  


Based on these examination findings and treatment records, as 
well as the veteran's contentions of pain and limitations, 
the Board finds that the evidence prior to the most recent VA 
examination in April 2007 preponderated in favor of the 
already assigned 10 percent rating for the left knee based on 
limitation of extension, but preponderated against assignment 
of a still higher rating for limitation of extension.  The 
Board further finds that the evidence also preponderates in 
favor of a grant of a separate 10 percent evaluation for 
limitation of flexion for that period prior to April 5, 2007, 
based on pain limiting functioning of the knee, as supported 
by the veteran undergoing acupuncture treatments and synvisc 
injections in efforts to ameliorate pain symptoms, and as 
supported by medical acknowledgment of some degree of 
debilitating pain, notwithstanding the May 2005 VA examiner's 
finding that additional impairments due to DeLuca factors 
were not present. 

We believe that recognition of additional pain-related 
impairment beyond observed limitation of motion must 
constitute some additional DeLuca-type disability.  The Board 
here determines that in this case the additional disability 
warrants a 10 percent evaluation based on limitation of 
flexion, considering all DeLuca factors of pain or pain on 
motion, fatigue, weakness, or incoordination, but that 
additional disability, even considering the DeLuca factors, 
does not warrant an increased rating above the 10 percent 
assigned based on limitation of extension.  The Board assigns 
these ratings for the appeal period prior to April 5, 2007, 
date of the most recent VA examination.  The Board finds that 
the DeLuca factors are amply compensated by these two 10 
percent ratings assigned for arthritis with limitation of 
flexion and extension, for the appeal period prior to April 
5, 2007.  

While the veteran complained of severe, constant pain to the 
left knee, the VA examiner in April 2007 concluded that he 
had only moderate pain in the left knee, including pain upon 
flexion to 50 to 60 degrees.  The veteran denied flare-ups in 
the knee, and thus there is no basis for increased severity 
based on flare-ups.  

The April 2007 examiner also found that the veteran was not 
additionally limited due to pain, fatigue, weakness, or lack 
of endurance.  However, contrarily, the examiner accepted the 
validity of the veteran's contentions that his activities 
were limited by difficulties with standing or walking more 
than five minutes, and difficulties walking up and down 
steps, climbing, and squatting, due to the left knee.  Thus, 
to these extents activity is limited by fatigue or weakness 
or lack of endurance.  The examiner found that the veteran 
had limitation of extension to 10 to 15 degrees, and 
limitation of flexion to 50 to 60 degrees.  

The April 2007 examiner noted the veteran's reports of 
acupuncture and synvisc injections as treatment modalities, 
with these offering no pain relief.  That examiner observed 
that the veteran had moderate pain upon extreme of range of 
motion of the knee, and this serves as evidence of moderate, 
and not severe, pain in the knee on any ongoing basis.  (An 
increase in pain severity to moderate upon extremes of motion 
would be inconsistent with continuous severe pain in the same 
joint.)  The veteran did use a cane and left knee brace, and 
demonstrated a moderately slow, antalgic gait with use of 
these aids.  

Because the April 2007 examiner identified the onset of pain 
in the left knee at 50 degrees, the Board judges this to be 
the effective limitation of range of flexion, particularly in 
light of the already noted limitations of fatigue, weakness, 
or lack of endurance as supported by noted limitations in 
walking, standing, climbing, and squatting.  Considering the 
DeLuca factors of pain, fatigue, weakness, and loss of 
endurance, the Board finds that equivalent disability to a 
limitation of flexion to 45 degrees is justified, warranting 
a 10 percent evaluation for limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5260.

The clinically observed limitation of extension is 
appropriately rated in this case, including based on the 
noted DeLuca factors.  Based on the presence of noted 
additional limitations in walking, standing, climbing and 
squatting, the Board will look to the greatest point in the 
range of observed limitation of extension, or 15 degrees.  On 
that basis, a separate 20 percent evaluation is warranted for 
the period beginning April 5, 2007, under DC 5261.  The RO 
has already assigned that rating for limitation of extension 
beginning April 5, 2007, and the Board here determines that 
the preponderance of the evidence is against assignment of a 
still higher rating for arthritis with limitation of motion 
in extension of the knee from that date.  

Accordingly, the Board here assigns a separate 10 percent 
rating for limitation of flexion of the left knee, including 
based on the DeLuca factors, for the entire rating period 
beginning November 25, 2003, but denies a still higher rating 
on this basis of limitation of flexion, with the 
preponderance of the evidence against a still higher rating.  
The Board further denies a higher disability rating than the 
10 percent assigned for the interval from November 24, 2003, 
through April 4, 2007, and than the 20 percent assigned for 
the period beginning April 5, 2007, for limitation of motion 
of the left knee in extension, with the preponderance of the 
evidence against higher ratings than these, even considering 
the DeLuca factors. 

In summary, the Board herein assigns separate ratings for the 
left knee, and assigns these with consideration of DeLuca 
factors of pain on undertaking motion, fatigue, weakness, or 
incoordination.  The Board has considered ratings in two time 
periods, before the April 5, 2007, VA examination, and 
beginning on that date.  While the Board recognizes that this 
may appear to be, in some degree, arbitrary, we find that it 
is the best approximation of ratings equating to levels of 
disability present over the rating interval in question, 
based upon the lay testimony, statements, and medical 
evidence presented.  The Board believes that we have thereby 
satisfied the assignment of staged ratings as appropriate to 
the facts and circumstances of this case.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The preponderance of the evidence is against the assignment 
of still higher ratings than those assigned here, and to that 
extent, therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

For the entire period beginning on November 25, 2003, a 
separate 10 percent rating is granted for left knee arthritis 
manifested by limitation of flexion, subject to the law and 
regulations governing the payment of monetary awards.  

[Continued on Next Page]

For the period from November 25, 2003, through April 4, 2007, 
an increased rating above the 10 percent assigned for left 
knee arthritis manifested by limitation of extension is 
denied.

For the period beginning April 5, 2007, an increased rating 
above the 20 percent assigned for left knee arthritis 
manifested by limitation of extension is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


